Citation Nr: 0732418	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic nervous (psychiatric) disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1971 to 
December 1971.  

In March 1981, the Board denied service connection for a 
nervous (psychiatric) disorder.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for a psychiatric disorder to 
include stress, depression, dysthymia, and an anxiety 
disorder.  In March 2006, the Board determined that the issue 
on appeal should be framed as whether new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder and remanded the veteran's appeal to the RO for 
additional action.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous (psychiatric) disorder, the 
Board is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In March 1981, the Board denied service connection for a 
nervous (psychiatric) 


disorder.  The veteran and his accredited representative were 
provided with copies of the Board's decision.  

2.  The additional documentation submitted since the March 
1981 Board decision is relevant and probative of the issue at 
hand.


CONCLUSION OF LAW

The March 1981 Board decision which denied service connection 
for a nervous (psychiatric) disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a nervous (psychiatric) 
disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application, the Board observes that the RO issued 
a VCAA notice to the veteran in October 2001 which informed 
him of the evidence needed to support his application to 
reopen his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet.App. 1 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  


II.  Chronic Acquired Psychiatric Disorder

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2007).  

A.  Prior Board Decision

In March 1981, the Board denied service connection for a 
nervous (psychiatric) disorder upon its determinations that 
the veteran had been diagnosed with a personality disorder; 
service connection may not be established for a personality 
disorder; and an acquired psychiatric disorder was not 
manifested during active service.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The evidence upon which the Board formulated its March 1981 
decision may be briefly summarized.  The report of the 
veteran's June 1971 physical examination for service 
separation states that the veteran neither complained of nor 
exhibited any psychiatric abnormalities.  A September 1971 
treatment entry notes that the veteran presented a history 
"of nervous breakdown, stabbing stepfather."  No 
psychiatric diagnosis was advanced.  The report of the 
veteran's physical evaluation for "206 Discharge" notes 
that the veteran exhibited no psychiatric abnormalities.  An 
October 1972 VA hospital summary states that the veteran was 
diagnosed with a paranoid-type borderline schizophrenic 
personality with explosive personality aspect, strongly 
paranoid qualities, and excessive impulsive defenses.  A 
December 1972 private emergency room note indicates that the 
veteran complained of headaches.  He reported that he had 
enlisted in the military; began "jumping on officers;" and 
was subsequently placed in the stockade and under psychiatric 
treatment.  Impressions of an "antisocial personality;" 
headaches; and "[[ruleout] neurolog[ical] lesion" were 
advanced.  A December 1972 written statement from J. 
Fulgueira, M.D., conveys that the veteran was suffering from 
a psychiatric illness.  A June 1979 VA hospital summary 
states that the veteran was diagnosed with a mixed 
anxiety/depressive neurosis and an explosive personality.  

B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder was incorporated into 
the transcript of a February 2001 hearing before a VA hearing 
officer, the prior version of 38 C.F.R. § 3.156 is for 
application.  Title 38 of the Code of Federal Regulations 
(2001) states, in pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1981 Board decision 
denying service connection for a nervous (psychiatric) 
disorder consists of additional service medical records 
including psychiatric documentation; VA examination and 
treatment records; private clinical documentation; Social 
Security Administration (SSA) documentation; transcripts of 
hearings before VA hearing officers; and written statements 
from the veteran, his family, and his associates.  The report 
of a June 1964 Juvenile Diagnostic Staff Conference from 
Fulton State Hospital indicates that the veteran was 
diagnosed with a "psychoneurotic reaction (anxiety and 
depressive features)."  An April 1965 discharge note from 
Fulton State Hospital indicates that the veteran was again 
diagnosed with a "psychoneurotic reaction (anxiety and 
depressive features)."  An October 1971 Army Certificate of 
Psychiatric Evaluation notes that the veteran was seen on his 
complaints of "increasing nervousness, inability to adjust 
to the military routine and increasing anger with thoughts of 
attacking his instructors."  The veteran was diagnosed with 
an "antisocial personality, chronic, severe, manifested by 
poor impulse control and low frustration tolerance with a 
tendency toward illegal behavioral activity."  The military 
physician opined that:

This is a severely behaviorally disturbed 
individual with a long history of 
criminal behavior including dangerous 
assaultive acts.  One of the episodes of 
alleged assaultive behavior may have been 
associated with a psychotic condition.  
However, there is no evidence of there 
being any psychosis now, nor is there any 
evidence of there having been any 
psychosis at least in the past several 
years.  

The Board finds that the clinical documentation from Fulton 
State Hospital and the additional service medical records 
constitute new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a nervous (psychiatric) 
disorder is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a nervous (psychiatric) disorder is 
granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is to be determined following a de novo 
review of the entire record.  

In reviewing the clinical documentation of record, the Board 
observes that the veteran was diagnosed with a psychoneurotic 
disorder prior to service entrance; exhibited no psychiatric 
abnormalities at his June 1971 physical examination for 
service entrance; was observed to be a "severely 
behaviorally disturbed individual" by military psychiatric 
personnel during active service; and has been found to suffer 
from a variously-diagnosed chronic acquired psychiatric 
disorder by VA medical personnel following service 
separation.  The veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
etiological relationship, if any, between his pre-service 
"psychoneurotic reaction (anxiety and depressive 
reaction);" his inservice symptomatology; and his current 
chronic acquired psychiatric disability.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder 
existed prior to service entrance; was 
initially manifested during active 
service; is etiologically related to the 
veteran's inservice symptomatology; 
otherwise originated during active 
service; and/or increased in severity 
beyond its natural progression during 
active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Then adjudicate the issue of service 
connection for an acquired psychiatric 
disorder on a de novo basis with express 
consideration of the provisions of 38 
U.S.C.A. § 1111, 1137 (West 2002); 38 
C.F.R. § 3.304 (2007).  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


